Citation Nr: 1828107	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-25 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sleep disturbances, to include sleep apnea and insomnia, as due to an undiagnosed illness.

2. Entitlement to service connection for muscle pain and/or neurological symptoms, also claimed as restless leg syndrome and muscle spasms of the neck, back and legs, as due to an undiagnosed illness.

3. Entitlement to service connection for joint pain, also claimed as arthritis of the right hip, knees, elbows and shoulders, as due to an undiagnosed illness.

4. Entitlement to service connection for fatigue as due to an undiagnosed illness.

5. Entitlement to service connection for cardiovascular symptoms also claimed as shortness of breath, hypertension, hypertrophic cardiomyopathy, a heart murmur and mitral valve disease, as due to an undiagnosed illness.

6. Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a neck condition, and if so, whether service connection is warranted.

7. Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for residuals of a head injury (claimed as a head condition), and if so, whether service connection is warranted.

8. Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.

9. Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a spine condition (also claimed as a back condition), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1988 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript is of record. 

The issues of entitlement to service connection for sleep disturbances, to include sleep apnea and insomnia, as due to an undiagnosed illness; entitlement to service connection for muscle pain and joint pain as due to an undiagnosed illness; entitlement to service connection for fatigue as due to an undiagnosed illness; entitlement to service connection for cardiovascular symptoms also claimed as hypertension, hypertrophic cardiomyopathy, and mitral valve disease, as due to an undiagnosed illness; entitlement to service connection for a neck condition; entitlement to service connection for a head condition; entitlement to service connection for a tension headaches; and entitlement to service connection for a spine condition (also claimed as a back condition) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2011 rating decision, the RO denied the service connection claims for a neck condition, a head condition, a spine condition, and for tension headaches.  The Veteran did not appeal.



2.  Additional evidence received since the May 2011 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claims for a neck condition, a head condition, a spine condition, and for tension headaches.



CONCLUSIONS OF LAW

1. The May 2011 rating decision, which denied the service connection claims for a neck condition, a head condition, a spine condition, and for tension headaches is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Since the May 2011 rating decision, new and material evidence has been submitted to reopen the service connection claims for a neck condition, a head condition, a spine condition, and for tension headaches.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran petitions to reopen the previously denied claims of entitlement to service connection for a neck condition, a head condition, a spine condition, and for tension headaches.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The service connection claims for a neck condition, a head condition, a spine condition, and for tension headaches were denied in the May 2011 rating decision because there was no evidence the conditions were clinically diagnosed and no evidence the conditions were related to military service.  

The relevant evidence submitted since the May 2011 rating decision consists of additional medical treatment records and testimony presented at a Board hearing.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a).

Thus, as the Board finds that new and material evidence has been submitted, the service connection claims for a neck condition, a head condition, a spine condition, and for tension headaches are reopened.  See 38 C.F.R. § 3.156 (a)(2017).  The appeal is granted to this extent only. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a spine condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a head injury is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tension headaches is reopened.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Board finds that a VA opinion as to the likelihood that the Veteran's claimed sleep disturbances, muscle pain, joint pain, fatigue, cardiovascular symptoms,  neck condition, head condition, spine condition, and tension headaches were caused by service, must be obtained in order to fulfill the VA's duty to make reasonable efforts to assist the Veteran in substantiating the claims.  See 38 U.S.C.§ 5103A (a) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017); accord DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that VA is obliged to provide an examination if there is insufficient competent medical evidence on file to decide the claim, when the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, when evidence establishes that an event, injury, or disease occurred in service, and when there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

There appear to be outstanding medical treatment reports.  The record shows that the Veteran went to the Oklahoma City Heart Hospital for cardiovascular treatment.  The Veteran also received chiropractic treatment from October 2000-March 2001 in addition to chiropractic treatment by a Dr. Ellison.  The Veteran has had treatment for his sleep related symptoms at a facility in Norman, Oklahoma and has had additional treatment with a Dr. Gilchrist.  Further, the Veteran has had orthopedic treatment done by a Dr. Calvin Johnson.  Lastly, the Veteran has had treatment with the Oklahoma City VAMC.  As these records are pertinent to the claim, these records should be obtained.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  Special attention is directed to records at the Oklahoma City Heart Hospitals; treatment records by Dr. Ellison; treatment records by Dr. Gilchrist; treatment records by Dr. Calvin Johnson; records for a sleep study in Norman, Oklahoma; records pertaining to a Heart Cath Surgery; and records pertaining to chiropractor treatment from October 2000-March 2001.  The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.  Special attention is directed to records from the Oklahoma City VAMC. 

3.  Thereafter, make arrangements for a Gulf War medical examination to determine the likelihood that the Veteran's fatigue, sleep disturbance, muscle pain and/or neurological symptoms, joint pain, and cardiovascular symptoms are signs and symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness based on his Persian Gulf service.  

The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must render an opinion as to the following:

(a)  Identify any diagnoses the Veteran may have for each of his claimed symptoms of fatigue, sleep disturbance, muscle pain and/or neurological symptoms, joint pain, and cardiovascular symptoms (i.e., sleep apnea, restless leg syndrome, hypertension, heart murmur, hypertrophic cardiomyopathy, mitral valve disease, arthritis of any joint to include the right hip, elbows, shoulders and knees, etc.);

(b)  Are the Veteran's symptoms of sleep disturbance and/or fatigue attributable to his service-connected PTSD with major depressive disorder or to a diagnosis of sleep apnea?   

(c)  For each of the reported symptoms or conditions listed above, the examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that there are signs and symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  In this regard, the examiner must state whether there are any objective perceptible signs and non-medical indicators that are capable of independent verification, and identify what they are.

(d)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed disabilities (i.e., sleep apnea, restless leg syndrome, hypertension, heart murmur, hypertrophic cardiomyopathy, mitral valve disease, arthritis of any joint, etc.) had its clinical onset during active service or is related to any incident of service, to include presumed environmental exposures during service in Southwest Asia, including burning oil wells, burn pits, sandstorms and destroyed equipment/vehicles; 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for appropriate VA examinations to evaluate his neck condition, headaches, spine/back condition, and residuals of a head injury.  The entire claims file and a copy of this REMAND must be made available to the examiners in conjunction with the examinations.  The examiners must note in the examination reports that the evidence in the claims file has been reviewed.  The examinations should include any diagnostic testing or evaluation deemed necessary by the examiners.

The examiner(s) must identify all current cervical spine, lumbar spine, headache disorder(s), and residuals of a head injury found to be present.

For each diagnosed disability, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any incident of service, to include the incident when the Veteran was hit on the top of his head with a crate holding rockets.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


